MAYFIELD, J.
This bill was filed by complainant to set aside, cancel, and annul an absolute conveyance of her home, upon the grounds that the conveyance was obtained by undue influence, that in executing it she anted' under mental, if not physical, duress, and because there was no consideration to support the conveyance. The facts are briefly these:
A son of complainant, a boy about 20 years of age had been employed by one Martin, the grantee in the deed in question, for 5 or 6 years. The-boy seems to have had complete charge and control of Martin’s business; that is, of one line of it, to wit, the stable business, and was bookkeeper and general manager of it. The boy, for some reason which does not appear, quit the employ of Martin, and set up for himself a business of the same kind as that in which he was engaged for Martin. Neither Martin nor the boy appears to have known anything about- bookkeeping, and the books of Martin’s business seem to have been poorly kept. After the boy left Martin, the latter employed one Horn to check up his books and the accounts of the boy. Horn did not complete the work, but abandoned it at Martin’s request. Martin then employed one Bosson, who checked up the books, who reported the boy $4,000 *664or $5,000 short in his accounts. There were conversations between Martin, Horn, and Rosson concerning the manner in which the books were kept, what the books showed and failed to show, and the amount of the shortage. Horn seems to have been the friend, if not the legal adviser, of the boy, and to have acted as an intermediary between him and Martin. Martin in the meantime employed an attorney in the matter, and referred the boy and Horn to his attorney for final settlement and adjustment. Martin, on one or more occasions, told Horn that, if the boy did not make settlement of his default by a given date, he (Martin) was going to prosecute him to the full extent of the law— intimating, if not saying, that the boy was criminally guilty of embezzlement and that he would put him in the penitentiary if he did not’ settle up the matter. Martin finally agreed to accept $2,500 in payment of the shortage and default. He declined to accept a mortgage upon the mother’s home for the amount, but agreed to accept an absolute deed thereof in payment of the $2,500 -and in settlement of the claim, and, further, that he would lease the place to the mother for $5 per month, and reconvey upon the payment of a certain amount. These conditions were finally agireed upon between Martin, Horn, and the boy, before the mother ever knew of the matter. Horn and the son then went to her house to see her and have her to sign the deed and lease. They explained the matter to her, and told her that the arrangement was necessary in order to keep her son from being prosecuted, and probbably sent to the penitentiary, and advised her to execute the paper. She was greatly grief-stricken, but under protest, and while declaring that she did not and could not • understand the matter, signed the deed *665and lease, which were prepared by the attorneys of Martin. The deed recites the payment to her of $2,500; bnt it is conceded that nothing was paid- to her, and that the real consideration, if any, was the prevention of the prosecution of her son. It is certain that there, was no consideration moving from the grantee to the grantor personally. If there was any at all from the grantee, it was the relinquishing by him of his claim against the boy. No one can read the evidence, as shown by this record, and reach any other conclusion than did the learned chancellor, which he has well expressed in his opinion; and in his conclusions and findings we concur, here directing that his opinion be set out in the report of this case.
It is insisted by counsel for appellee that there was a material variance between the allegations of the bill and the proof. We cannot assent to this insistence. The bill certainly contained equity, and the material averments were proven beyond dispute, and substantially as alleged. The most material allegations were that the deed was executed by complainant while under duress and swayed by undue influence, and this is proven beyond controversy. Martin was the beneficiary of the wrong perpetrated upon the complainant, and was certainly civilly responsible for the acts of the boy and Horn, though they were not his agents. His acts and deeds were certainly the cause or agreement which induced the boy and Horn to overpersuade the complainant to execute the deed. While Martin may not have directed them to do exactly what they did, or to say what they said to the complainant to induce her to execute the deed, he certainly agreed to accept the deed and the fruits of their acts, and said enough to them to justify them in saying and in doing what they *666said and did. Martin is certainly not in a position to set np’ the claim of a bona fide purchaser for value without notice, and complainant is clearly not estopped from setting up the truth of the whole matter, and obtaining the relief to which the truth of the matter entitles her. This, and this only, does the decree of the chancellor award her.
No other decree than that rendered by the chancellor would have been proper under the pleadings and proof in this case as shown by this transcript. There can be no doubt that the threat of Martin, respondent and grantee, to prosecute and imprison the boy, his former employe, the son of complainant, and grantor, caused such fear and terror as to overcome the will and free agency of the mother. ' Her assent was coerced by this fear, which Martin instigated, if he did not directly incite by personal communication of the threat. He made the threat for the express purpose of having it communicated to her,, and no doubt under the belief and hope that it would produce the effect it did produce. Aside from allaying the. fear and grief of the mother and son, there was no consideration for the deed. She was unquestionably overreached. If equity cannot lend her its aid, she must lose her home withot fault on her part.
The appeal, under the circumstances, attacked the mother’s affections and sympathies for her child. It attacked the weakest point of the weakest creature. Had she not yielded to the appeal, she would have been unnatural and inhuman. A mother, under such conditions, is powerless to resist the appeal. If courts of chancery could not grant relief in the instant case, they would be without the most needy wards, and be deprived of the noblest purpose or object in our sys*667tem .of equity jurisprudence. — Harris v. Carmody, 131 Mass. 51, 41 Am. Rep. 188; McCormick Co. v. Hamilton, 73 Wis. 486, 41 N. W. 727; Holt v. Agnew, 67 Ala. 361; Glass & Co. v. Haygood, 133 Ala. 494, 31 South. 973; Hartford Co. v. Kirkpatrick Co., 111 Ala. 457, 20 South. 651.
The decree of the chancellor is in all things affirmed. Affirmed.
Dowdell, O. J., and Simpson and McClellan, JJ., concur.